Citation Nr: 1549633	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral primary open angle glaucoma with optic neuritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1945 to March 1947 and from July 1950 to November 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran was provided an October 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current eye conditions were incurred in active duty service.  Specifically, he notes that his vision was normal upon entrance into both periods of his active duty service, and that he had an excellent marksmanship record.  During his second period of service, his vision declined to the extent that he was no longer able to perform well as a marksman and he was prescribed glasses.  His service treatment records confirm that he had normal vision upon entrance into service and was wearing corrective glasses upon separation from his second period of service.

He was afforded a VA examination in May 2009.  The examiner noted that the Veteran wore corrective lenses in service but did not opine as to whether this could be related in any way to the subsequently diagnosed glaucoma.  The examiner noted only that glaucoma was diagnosed in the 1990's and was "unlikely due to military service."  The examiner did not provide a rationale, and the examination is therefore inadequate and of no probative value.  In his June 2010 formal appeal, the Veteran requested that he be provided a new examination to discuss the evidence of vision problems in service.  

His physician, Dr. B.P.D., submitted a December 2011 statement describing his current diagnoses related to the eyes as traumatic optic neuropathy, toxic optic nerve injury, and low-pressure glaucoma.  Although Dr. B.P.D. does not opine as to whether the conditions began in or were caused by service, he does note the conditions are "definitely not congenital."  Dr. B.P.D. notes that the Veteran had a glaucoma procedure performed in September 2011.  Following the October 2015 Board hearing, the Veteran's representative submitted recent medical evidence related to the eye conditions.  

In light of the medical evidence and opinions submitted since the May 2009 VA examination, and the absence of any adequate nexus opinion regarding the eye conditions, the Board finds that a new VA medical nexus opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA eye conditions opinion regarding the etiology of the Veteran's currently diagnosed eye conditions.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any of the current eye conditions had their clinical onset during service or are related to any in-service disease, event, or injury.

The examiner is asked to consider and specifically discuss the Veteran's statements regarding his sudden loss of visual acuity during service, the service treatment records showing that he was prescribed corrective lenses during his second period of service, the December 2011 statement from Dr. B.P.D., and the newly submitted treatment records from Orion Eye Center, dated between June and September 2015.

A thorough rationale, stated in laypersons' terms, must be provided for all opinions.

2.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

